Case 1:20-cv-00175-RKE Document 21-2   Filed 02/05/21   Page 1 of 11
                                                           Case No. 20-00175




                        Exhibit 1
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 2 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 3 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 4 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 5 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 6 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 7 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 8 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 9 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 10 of 11
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-2 Filed 02/05/21 Page 11 of 11
